Citation Nr: 1508709	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from November 2004 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his October 2011 VA examination was inadequate.  He explained that the examiner only spent five minutes on the examination itself and did not ask him if he experienced incapacitating episodes.  Also, since the time of the examination, the Veteran testified that he now has been found to have balance problems and has incapacitating episodes.  For these reasons, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's back disability.

Furthermore, the Veteran testified to sciatic pain running down his left leg and numbness in his foot.  The VA examiner should consider the Veteran's reports of left leg radiculopathy during the new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain recent treatment records from the VA from December 2012 and associate them with the claims file, including the results of any lumbar MRI study.

2.  Upon completion of the above development, schedule the Veteran for a VA examination, with an examiner other than the one who examined him in October 2011, to determine the severity of his service-connected back disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the extent of any functional loss due to the Veteran's service-connected lumbar spine.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

The examiner's report should include a description of any functional loss, to include any additional limitation of motion that develops on repetitive use or during flare-up.  If such is not feasible, the examiner should explain why.  

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the disability that were prescribed by a physician.

The examiner should also address whether the Veteran has any objective neurologic abnormality associated with the service-connected lumbar spine disability.  The examiner's attention is directed to a December 2012 VA treatment record noting that the Veteran had mild to moderate paralysis of the lateral popliteal nerve of the left foot and radiculopathy.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




